Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given telephonically by Richard Bell on May 20th, 2021.
The application has been amended as follows:

	In the claims:

	Please cancel claims 1-3, and 11-20.

In Claim 4, Line Number 9, please insert the word “a” after the phrase, “for sensing” and before the phrase, “temperature of the fluid”.

	In Claim 4, Line Number 14, please delete word “its” and replace it with the word “a” after the phrase, “the second fluid container to” and before the word “vapor”.

	In Claim 4, Line Number 14, please delete the word “state” after the word, “vapor” and before the semi-colon.

	In Claim 9, Line Number 3, please replace the word “an” with the word “the”, after the phrase, “signals received from” and before the word “external”.

	In Claim 9, Line Number 4, please replace the term “computer/controller” with the term “controller”, after the word “external” and before the period.

	In Claim 10, Line Number 1, please replace the phrase, “a third” with the phrase, “an additional”.

	In Claim 10, Line Number 2, please replace the word, “fluid” with the word “vapor”, after the phrase, “releases the” and before the phrase, “within the second fluid container”.


Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Taken into the context of claim(s) 4, a skilled artisan would not have found it obvious to have a sub-system for a power generation system using solar energy, including: an apparatus comprising: a photovoltaic panel, a first fluid container thermally attached to a bottom of the photovoltaic panel and configured to pre-heat a fluid contained therein from heat from solar radiation not otherwise utilized by the photovoltaic panel, and a first temperature sensor for sensing a temperature of the fluid inside the first fluid container; a heating assembly, including a second fluid container, a second temperature sensor, and an electrical heating element, the second fluid container fluidically connected to the first fluid container, the heating element configured to heat the pre-heated fluid in the second fluid container to a vapor; a turbine generator fluidically connected to the second fluid container to generate AC power from the vapor; and a first control valve, which when opening allows ambient temperature fluid from an external source into the first fluid container, and does so when instructed to do so by signal received from an external controller, or when an internal sensor in the first fluid container indicates the first fluid container is empty.

Although Dakhil (US 2015/0299013 A1) discloses a sub-system for a power generation system using solar energy (Figure 2), including: an apparatus comprising:
a photovoltaic panel comprising a plurality of solar cells configured to generate DC power (Figure 1b & 2, #30 & Paragraph 0026);
a first fluid container thermally attached to a bottom of the photovoltaic panel and configured to pre-heat a fluid contained therein from heat from solar radiation not otherwise utilized by the photovoltaic panel (Figure 1, #12 & #40 - Paragraph 0026);
a heating assembly including a second fluid container, the second fluid container fluidically connected to the first fluid container (Figure 1-2, #74 & Paragraph 0032);
a turbine generator fluidically connected to the second fluid container to generate AC power from vapor (Figure 2, #64 & Paragraph 0032).

A skilled artisan would not have had a reason for the above stated limitations, therefore the sub-system for a power generation system using solar energy as claimed in claim(s) 4-7 and 9-10 is novel and non-obvious in view of the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P MALLEY JR. whose telephone number is (571)270-1638.  The examiner can normally be reached on Monday-Friday 8am-430pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL P MALLEY JR./Primary Examiner, Art Unit 1726